DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/816,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 3 of copending ‘763 recite every limitation of the instant claim. Regarding claim 13, claim 7 of copending ‘763 recites every limitation of the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sintering bonding sheet having a particular composition and having the claimed properties, does not reasonably provide enablement for the claimed sintering bonding sheet with the claimed properties without any limitation as to the composition of the sheet. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. See MPEP 2164.
More specifically a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention is set forth by In re Wands. See MPEP 2164. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(A) Breadth of the claims: the claims are broadly drafted and would encompass virtually any particle compositions, particle sizes, particle contents, binder compositions, binder types, binder molecular weights, etc. This factor supports a finding of undue experimentation.
(B) Nature of the invention: Making and using the claimed invention requires knowledge of polymer chemistry and metallurgy. As these are not similar fields of technology, this factor slightly supports a finding of undue experimentation.
(C) State of the prior art: The amount of prior art in Applicant’s field of endeavor that is addressed to the problem appears to be minimal and not well developed. This factor supports a finding of undue experimentation.
(D) Level of one of ordinary skill in the art: A person having ordinary skill in the art is expected to be familiar with both polymer chemistry and metallurgy. As these are not similar fields of technology, this factor slightly supports a finding of undue experimentation.
(E) The level of predictability in the art: Since hardness and related properties of the binder may vary greatly depending on molecular weight, composition, degree of cross-polymerization, co-polymer selection, etc., the level of predictability in the art is presumed to be low. This factor supports a finding of undue experimentation.
(F) Amount of direction provided by the inventor: There is no direction or guidance presented for a sheet comprising any sinterable metal particles of any size in any amount and any binder in any amount that achieves the claimed properties. Instead, the specification only provides guidance for specific particle composition, size, content, and specific binder composition, amounts, etc. However, since the claim is not directed to the examples provided in the specification, this factor supports a finding of undue experimentation.
(G) Existence of working examples: There is an absence of working examples concerning a sheet comprising any sinterable metal particles of any size in any amount and any binder in any amount that achieves the claimed properties. Instead, the specification provides guidance only for specific particle composition, size, content, and specific binder composition, amounts, etc. This factor supports a finding of undue experimentation.
(H) Quantity of experimentation needed: There are innumerable combinations of possible particle compositions, particle sizes, particle contents, binder compositions, binder types, binder molecular weights, etc. In contrast, the specification discloses a sheet comprising specific metal particles (see ¶ 34 of corresponding USPGPub 2020/0290160) conductive metallic elements having specific size in specific amounts (see ¶ 48-49) and specific binder that is a high molecular weight (¶ 50-56) and low molecular weight (¶ 57-61) present in specific amounts. Each combination would need to be extensively tested to discover the optimal ranges for each parameter. This factor supports a finding of undue experimentation. In light of the above analyzed factors, there is undue experimentation to make and use the invention as recited in claims 1-20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 recite “in accordance with a nanoindentation method” or “in accordance with the nanoindentation method”. The claims do not specify what nanoindentation method is used for measuring the various properties. There are numerous potential nanoindentation methods, e.g., different indenter shapes, different force application, different velocity, etc. Because the claims do not specify which method is used, it is unclear to one of ordinary skill in the art what is actually being claimed. For purposes of examination, it is presumed the nanoindentation method is as described in ¶ 13 of the specification. Claims 13-20 depend from claims 1-12 and are indefinite for the same reasons.
Claims 13-20 recite “A sheet for sintering bonding with a base material”. However, the claims also recite this sheet “having a laminated structure comprising a base material”. These claims are indefinite because a sheet for bonding with a base material cannot simultaneously comprise the base material it is being bonded to. For purposes of examination, these claims will be considered to be directed to “A laminated structure comprising a base material and the sheet…according to claim []”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 2018/0269175).
Regarding claims 1-12, Sugo discloses a sheet comprising sheet for bonding (¶ 10). The sheet comprises binder (¶ 22) and a metal particle such as silver or copper (¶ 24), which are electrically conductive. Sugo does not expressly disclose the claimed minimum load, the claimed ratio of minimum load to maximum load, the claimed hardness to minimum load ratio, or hardness.
However, the present specification states that the claimed sintering bonding sheet comprises a binder including a high molecular weight (HMW) binder and a low molecular weight (LMW) binder (see ¶ 50 of corresponding US PGPub 2020/0290160). The HMW binder includes polycarbonate or acrylic resin and has a molecular weight of at least 10,000 (¶ 30). The LMW binder has a boiling point below the thermal decomposition point of the HMW binder (¶ 32), with examples such as various alcohols and ethers (¶ 58). The average particle diameter of the metal particles is between 1 and 10,000 nm (¶ 48) and a particle content of the sheet is between 60% and 99% (¶ 49).
In comparison, the sheet of Sugo includes a thermally decomposable binder such as polycarbonate or acrylic resin (¶ 82) having a molecular weight above 10,000 (¶¶ 86, 89). The sheet also includes a low boiling binder (¶ 47) and includes examples such as isobornyl cyclohexanol and ethylene glycol butyl ether (¶ 78), which are also listed as examples of LMW binder in the present specification (see ¶ 58). Sugo also discloses an average particle diameter of 0.0005 µm to 20 µm (0.5 nm to 20,000 nm) (¶ 70), with the particles comprising 60% to 98% by weight of the sheet (¶ 67). The sheet of Sugo is substantially identical to the sheet of the present invention. Accordingly, one of ordinary skill in the art would expect the prior art sheet to have the substantially identical properties such as the claimed minimum load, ratio of minimum load to maximum load, hardness, and hardness to minimum load ratio as claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 13-20, Sugo discloses the bonding sheet is laminated on a tape which is then provided on a substrate for bonding (¶ 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784